                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                 Plaintiff,

         v.                                                    Case No. 4:09-cr-40003-JPG

 JASON A. HANSON,

                 Defendant.

                                 MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

        Defendant Jason Hanson has filed a motion asking for free copies of his sentencing

transcript, his criminal history from his pre-sentence investigation report, and his motion for

discovery. (ECF No. 487.) Because of his blindness, Hanson has requested that the Court send

these materials over on a DVD instead of in paper format—presumably so a computer program

could read the materials to Hanson, but it is not entirely clear.

        While the Court is sympathetic to Hanson’s condition, defendants have no constitutional

right to a complimentary copy of any document in their court files. See United States v. Groce,

838 F. Supp. 411, 413, 414 (E.D. Wis. 1993). Before providing copies free of charge, a district

court may require the requestor to show: (1) that he has exhausted all other means of access to his

files (i.e., through his trial and appellate counsel); (2) that he is financially unable to secure access

to his court files (i.e., through a showing similar to that required in 28 U.S.C. § 1915(a)(2) which

includes a certified copy of the prisoner’s trust account for the previous six-month period prior to

filing); and (3) that the documents requested are necessary for the preparation of some specific

non-frivolous court action. See United States v. Wilkinson, 618 F.2d 1215, 1218-19 (7th Cir. 1980);

Rush v. United States, 559 F.2d 455, 459 (7th Cir. 1977); Groce, 838 F. Supp. at 413-14. These


                                                   1
minimal requirements do not impose any substantial burden to financially unable prisoners who

desire their records be sent to them at government expense.

       Hanson has not satisfied those requirements. First, he did not attach a copy of his prisoner

trust fund account to his motion, so the Court cannot determine whether he meets the financial

requirements. And second, Hanson has not identified why he needs these materials—this Court

sentenced Hanson in 2010 to 300 months imprisonment and Hanson has not identified a non-

frivolous court action that he would now use these materials for. The Court accordingly DENIES

his motion for free copies. (ECF No. 487.)

IT IS SO ORDERED.

DATED: MARCH 20, 2019

                                             s/ J. Phil Gilbert
                                             J. PHIL GILBERT
                                             U.S. DISTRICT JUDGE




                                                2
